 

Exhibit 10.3

EXECUTION VERSION

 

FIRST INCREMENTAL Amendment to Credit Agreement

 

FIRST INCREMENTAL Amendment TO CREDIT AGREEMENT, dated as of May 1, 2015 (this
“First Amendment”), by and among MACQUARIE INFRASTRUCTURE COMPANY LLC (the
“Borrower”), MACQUARIE INFRASTRUCTURE COMPANY INC. (the “Guarantor” and together
with the Borrower, collectively, the “Loan Parties”), JPMORGAN CHASE BANK, N.A.,
as Administrative Agent (the “Administrative Agent”) under the Credit Agreement
(as defined below), and each lender party hereto as a Lender or Additional
Lender of Commitment Increases (as defined below; such lenders in such capacity,
collectively, the “Incremental Lenders”). Unless otherwise indicated, all
capitalized terms used herein (including in this preamble and in the recitals
hereto) and not otherwise defined shall have the respective meanings provided
such terms in the Credit Agreement referred to below. The rules of construction
specified in Sections 1.02 through 1.04 of the Credit Agreement shall apply to
this First Amendment including the terms defined in the preamble and recitals
hereto.

 

RECITALS:

 

WHEREAS, the Borrower, the Guarantor, the Administrative Agent, and the lenders
from time to time party thereto (the “Lenders”) have previously entered into
that certain Credit Agreement, dated as of July 7, 2014 (the “Credit
Agreement”);

 

WHEREAS, the Borrower hereby notifies the Administrative Agent that it is
requesting a Commitment Increase pursuant to Section 2.21 of the Credit
Agreement;

 

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrower may
establish Commitment Increases by, among other things, entering into an
Incremental Amendment pursuant to the terms and conditions of the Credit
Agreement (it being the intent that this First Amendment is an Incremental
Amendment) with each Commitment Increase Lender and/or Additional Lender
agreeing to provide such Commitment Increases as set forth herein;

 

WHEREAS, the Borrower has requested that the Incremental Lenders extend credit
to the Borrower in the form of Commitment Increases in an aggregate principal
amount of $110,000,000 (the “Commitment Increases”); and

 

WHEREAS, each Incremental Lender has indicated its willingness to provide its
Commitment Increase on the terms and subject to the conditions herein contained.

 

 

 

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.           Commitment Increases. (a) Effective as of the Incremental Effective
Date, (i) each Incremental Lender hereby agrees to provide its Commitment
Increase in the amount set forth opposite its name under the column entitled
“Commitment Increase” on Schedule I attached hereto and (ii) each Incremental
Lender which is an Additional Lender hereby agrees to become a party to the
Credit Agreement as a Lender and to be bound by all of the terms and provisions
thereof. The Administrative Agent hereby consents to each such Incremental
Lender providing its Commitment Increase (to the extent such consent is required
pursuant to Section 2.21 of the Credit Agreement). The parties hereto hereby
agree that on the Incremental Effective Date (after giving effect to the
Commitment Increases effected hereby), (i) the Commitment of each Incremental
Lender which is an existing Lender will increase by the amount of its Commitment
Increase effected hereby, (ii) each Incremental Lender which is an Additional
Lender shall become a Lender party to the Credit Agreement with a Commitment
equal to its Commitment Increase effected hereby, (iii) the total Commitments
under the Credit Agreement shall increase by the aggregate principal amount of
the Commitment Increases of the Incremental Lenders effected hereby and (iv)
there shall be an automatic adjustment to the Applicable Percentage of each
Lender in the aggregate outstanding LC Exposure to reflect the new Applicable
Percentage of each Lender in the aggregate outstanding LC Exposure resulting
from the Commitment Increases as provided in Section 2.21 of the Credit
Agreement.

 

(b)          The Commitment Increases effected hereby shall (i) become a part of
the Commitments for all purposes of the Credit Agreement and the other Loan
Documents and (ii) together with all related Loans and LC Exposure, be subject
to the same Applicable Percentage, prepayment provisions, Maturity Date and
other terms and conditions applicable to the Commitments, Loans and LC Exposure
under the Credit Agreement and the other Loan Documents.

 

(c)          If, on the Incremental Effective Date, there are any Revolving
Loans outstanding (the “Existing Revolving Loans”), such Existing Revolving
Loans shall on the Incremental Effective Date be prepaid from the proceeds of
additional Revolving Loans (deemed to be made after giving effect to the
Commitment Increase), which prepayment shall be accompanied by accrued interest
on the Revolving Loans being prepaid and any costs incurred by any Lender in
accordance with Section 2.16 of the Credit Agreement, such that after giving
effect to such prepayment and such new Revolving Loans, all Revolving Loans will
be held by existing Lenders and the Incremental Lenders ratably in accordance
with their Applicable Percentages after give effect to the Incremental Effective
Date and the Commitment Increase.

 

2.           Conditions to Effectiveness. This First Amendment shall become
effective on the date (the “Incremental Effective Date”) when each of the
following conditions shall have been satisfied:

 

(i)this First Amendment shall have been executed and delivered by the Borrower,
the Guarantor, the Incremental Lenders and the Administrative Agent;

 

(ii)the representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects on and as of the date hereof with the same effect as though
made on and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such earlier date;

 

-2-

 

  

(iii)all of the conditions specified in Section 2.21 of the Credit Agreement
applicable to the Commitment Increases shall have been satisfied;

 

(iv)no Event of Default shall have occurred or be continuing on the date hereof
immediately after giving effect to the Commitment Increases;

 

(v)the Borrower shall have paid all fees and other amounts due and payable to
the Administrative Agent and the Lenders, including, (a) to the extent invoiced,
reimbursement or payment of reasonable and documented out-of-pocket expenses in
connection with this First Amendment and any other out-of pocket expenses of the
Administrative Agent, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, in each case as required to be paid or
reimbursed pursuant to the Credit Agreement and (b) all fees that are due and
payable under any fee letter entered into in connection with this First
Amendment;

 

(vi)the Administrative Agent and each Incremental Lender shall have received a
certificate of the Borrower executed by a Responsible Officer of the Borrower
(i) attaching resolutions approving and authorizing the execution and delivery
of this First Amendment and certifying on behalf of itself and each of the other
Loan Parties that the organizational documents of each Loan Party have not been
amended or otherwise modified since the Effective Date, (ii) representing that
the Borrower is Solvent after giving effect to this First Amendment and (iii)
demonstrating that after giving effect to the incurrence of the requested
Commitment Increase, the Borrower’s Senior Secured Net Leverage Ratio (assuming
such Commitment Increase is fully drawn and otherwise on a Pro Forma Basis as of
the then most recently ended Test Period) shall not exceed 2.00:1.00;

 

(vii)each Incremental Lender and the Administrative Agent shall have received,
in form reasonably satisfactory to the Incremental Lenders, a legal opinion of
White & Case LLP addressed to the Incremental Lenders party hereto with respect
to each Loan Party’s corporate existence, requisite corporate power and
authority, and the due execution and delivery of, and enforceability against
such Loan Party of, this First Amendment; and

 

(viii)the Additional Lender shall have received, at least three Business Days
prior to the Incremental Effective Date, all documentation and other information
about the Loan Parties and Subsidiaries that it shall have reasonably determined
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act.

 

3.           Borrower Covenants. By its execution of this First Amendment, the
Borrower hereby covenants and agrees that any proceeds of Loans and LC Exposure
with respect to the Commitment Increases shall be used by the Borrower pursuant
to the terms and provisions of the Credit Agreement.

 

-3-

 

  

4.          Acknowledgments. Each Loan Party hereby expressly acknowledges the
terms of this First Amendment and reaffirms, as of the date hereof, (i) the
covenants and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this First Amendment and the transactions contemplated
hereby, (ii) in the case of the Guarantor, its guarantee of the Secured
Obligations (including any additional Secured Obligations incurred pursuant to
this First Amendment) under the Guarantee Agreement and (iii) in the case of the
Borrower, its grant of Liens on the Pledged Collateral to secure the Secured
Obligations pursuant to the Pledge Agreement.

 

5.          Amendment, Modification and Waiver. This First Amendment may not be
amended, modified or waived except in accordance with Section 9.02 of the Credit
Agreement.

 

6.          Entire Agreement. This First Amendment, the Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and oral, among the parties
hereto with respect to the subject matter hereof. It is understood and agreed
that each reference in each Loan Document to the Credit Agreement, whether
direct or indirect, shall hereafter be deemed to be a reference to the Credit
Agreement as amended hereby and that this First Amendment is a Loan Document.

 

7.          Effect of Amendment. (a) Except as expressly set forth in this First
Amendment or in the Credit Agreement, this First Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents (including all
Obligations incurred pursuant to this First Amendment), in each case, as amended
by this First Amendment. Nothing herein shall be deemed to entitle the Borrower
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances.

 

(b)          On and after the Incremental Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document, shall be deemed a reference to the Credit Agreement as modified by
this First Amendment. This First Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.

 

-4-

 

  

(c)          The Guarantor agrees that nothing in the Credit Agreement, this
First Amendment or any other Loan Document shall be deemed to require the
consent of the Guarantor to any future amendment to the Credit Agreement.

 

8.          Costs and Expenses. The Borrower hereby agrees to reimburse the
Administrative Agent for its reasonable and documented out-of-pocket expenses in
connection with this First Amendment, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in each case, as required
to be reimbursed pursuant to the Credit Agreement.

 

9.          GOVERNING LAW. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK. SECTIONS 9.09(b), (c) and (d) AND 9.10 OF THE
CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS FIRST AMENDMENT.

 

10.         Severability. Section 9.07 of the Credit Agreement is hereby
incorporated by reference into this First Amendment and shall apply to this
First Amendment.

 

11.         Headings. Section headings used herein are for convenience of
reference only, are not part of this First Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this First
Amendment.

 

12.         Counterparts. This First Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic means (including “.pdf” or “.tif” format) of an executed
counterpart of a signature page to this First Amendment shall be effective as
delivery of an original executed counterpart of this First Amendment.

 

-5-

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this First Amendment as of the date first written
above.

 



  JPMORGAN CHASE BANK, N.A., as Administrative Agent       By:       Name:    
Title:



 

[MIC First Amendment]

 

 

 

  

  REGIONS BANK, as an Incremental Lender         By:       Name:     Title:    
 

 

[MIC First Amendment]

 

 

 

  

  Credit Agricole Corporate and Investment Bank, as an Incremental Lender      
  By:       Name:     Title:         By:       Name:     Title:

 

[MIC First Amendment]

 

 

 

  

  AMERICAN SAVINGS BANK, F.S.B., as an  Incremental Lender         By:      
Name:     Title:

 

[MIC First Amendment]

 

 

 

 

 

 

MACQUARIE INFRASTRUCTURE COMPANY LLC, as Borrower         By:       Name:    
Title:         By:       Name:     Title:         MACQUARIE INFRASTRUCTURE
COMPANY INC., as Guarantor         By:       Name:     Title:         By:      
Name:     Title:

 

[MIC First Amendment]

 

 

 

  

SCHEDULE I

 

Incremental Lenders and Commitments

 

Incremental Lender  Commitment Increase        Regions Bank  $50,000,000        
Credit Agricole Corporate and Investment Bank  $50,000,000         American
Savings Bank, F.S.B.  $10,000,000 

 

[MIC First Amendment]

  



 

